       Case 2:20-cv-02475-DDC-JPO Document 12 Filed 11/25/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BOBBY J. SPENCER                                         )
and DIANE W. SPENCER,                                    )
                                                         )
                                Plaintiffs,              )
                                                         )
v.                                                       )      Case No. 20-2475-DDC
                                                         )
MILLSAP AND SINGER, LLC,                                 )
                                                         )
                                Defendant.               )


                                              ORDER

        Plaintiffs, proceeding pro se, filed this action against the Millsap and Singer, LLC

law firm on September 25, 2020.1 They served a copy of the complaint and summons via

certified mail on September 28, 2020.2 Unfortunately, the summons was addressed to

“Millsap and Singer, P.C.,” which is a separate legal entity from the LLC named in this

lawsuit.3 The LLC as defendant and the P.C. as an interested third-party have filed a

motion to quash the service of summons (ECF No. 5). Plaintiffs acknowledge they “erred

in their summons preparation.”4 Accordingly, the motion is granted. However, plaintiffs


        1
            ECF No. 1.
        2
            ECF No. 3.
        3
            ECF No. 5-1 at 1.
        4
        ECF No. 8 at 1. Plaintiffs allege, however, that summons was served at the address
of the LLC and signed for by an agent of the LLC. See ECF No. 3 and ECF No. 6 at 2.
                                                1
O:\ORDERS\20-2475-DDC-5.docx
       Case 2:20-cv-02475-DDC-JPO Document 12 Filed 11/25/20 Page 2 of 2




are given leave to correctly serve defendant, in accordance with the dictates of Fed. R. Civ.

P. 4, by no later than December 9, 2020, and to file proof of such service by December

23, 2020.

        IT IS SO ORDERED.

         Dated November 25, 2020, at Kansas City, Kansas.

                                                   s/ James P. O=Hara
                                                  James P. O=Hara
                                                  U.S. Magistrate Judge




                                             2
O:\ORDERS\20-2475-DDC-5.docx
